     Case 3:21-cv-00451-BEN-KSC Document 5 Filed 04/09/21 PageID.22 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9   AILEEN MARQUEZ, an individual,              )    Case No.: 3:21-cv-00451-BEN-KSC
                        Plaintiff,               )
10
                                                 )    ORDER GRANTING JOINT
11   v.                                          )    MOTION TO EXTEND TIME FOR
                                                 )    DEFENDANT DEPARTMENT
12   DEPARTMENT STORES NATIONAL
                                                 )    STORES NATIONAL BANK TO
     BANK,
13                                               )    FILE RESPONSIVE PLEADING
                        Defendant.               )
14
                                                 )    [ECF No. 4]
15   I.    INTRODUCTION
16         Plaintiff Aileen Marquez, an individual (“Plaintiff”), brings this action against
17   Defendant Department Stores National Bank (“Defendant”) for violations of the Rosenthal
18   Fair Debt Collection Practices Act, Cal. Civ. Code §§ 1788-1778.32 (the “RFDCPA”), and
19   Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”). ECF No. 1. Before
20   the Court is the Joint Motion to Extend Defendant’s Time to Respond to the Complaint
21   (the “Joint Motion”). ECF No. 4. After considering the papers submitted, supporting
22   documentation, and applicable law, the Court GRANTS the Joint Motion.
23   II.  BACKGROUND
24         On March 14, 2021, Plaintiff filed her complaint against Defendant alleging three
25   claims for relief for (1) violations of the RFDCPA; (2) negligent violations of the TCPA;
26   and (3) willful violations of the TCPA. ECF No. 1.
27         On March 18, 2021, Plaintiff served Defendant’s agent with the summons and
28   complaint, ECF No. 3, meaning Defendant’s responsive pleading was due twenty-one days

                                                -1-
                                                                           3:21-cv-00451-BEN-KSC
     Case 3:21-cv-00451-BEN-KSC Document 5 Filed 04/09/21 PageID.23 Page 2 of 2



 1   later, or by April 8, 2021, see ECF No. 4 at 2:4-5. See also FED. R. CIV. P. 12(a)(1)(A)(i).
 2   On April 9, 2021, Plaintiff and Defendant filed the Joint Motion. ECF No. 4.
 3   III.   LEGAL STANDARD
 4          A defendant must file a responsive pleading within either (1) twenty-one days of
 5   being served with the summons and complaint or (2) sixty days after the request for a
 6   waiver was sent. FED. R. CIV. P. 12(a)(1)(A)(i). “Extensions of time for answering, or
 7   moving to dismiss a complaint will only be secured by obtaining the approval of a judicial
 8   officer, who will base the decision on a showing of good case.” S.D. Cal. Civ. R. 12.1.
 9   Thus, “[i]n the Southern District, court approval is required for any extension of time to
10   answer or move to dismiss the complaint.” Phillips, Virginia A., et al., Rutter Group Prac.
11   Guide: Fed. Civ. Pro. Before Trial, § 8:913 (The Rutter Group April 2020).
12   IV.    DISCUSSION
13          On April 9, 2021, when Plaintiff and Defendant filed the Joint Motion, Defendant’s
14   responsive pleading was already one day late. See ECF No. 4. at 2:4-5; see also FED. R.
15   CIV. P. 12(a)(1)(A)(i). Even though Plaintiff agreed to the extension, court approval is still
16   required for an extension of time to respond. S.D. Cal. Civ. R. 12.1.            Despite the
17   untimeliness of the Joint Motion, the Parties advise that they are engaged in settlement
18   discussions and require additional time to determine whether a settlement is feasible. ECF
19   No. 4 at 2:6-8. The Parties ask the Court to provide Defendant with a thirty-day extension,
20   making Defendant’s responsive pleading due on May 7, 2021. Id. at 3:12-14.
21   V.     CONCLUSION
22          The Court finds that pursuing settlement discussions represents good cause for
23   extending Defendant’s time to respond to the Complaint. As such, the Court GRANTS
24   the Joint Motion. Defendant’s responsive pleading is due on Friday, May 7, 2021.
25   Defendant is cautioned to adhere to the deadlines provided in the Federal Rules of Civil
26   Procedure and Local Rules going forward.
27          IT IS SO ORDERED.
28    DATED:      April 9, 2021
                                                           HON. ROGER T. BENITEZ
                                                  -2-       United States District Judge
                                                                               3:21-cv-00451-BEN-KSC
